Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims and in light of the specifications, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
After reviewing the IDS filed on 6/15/21 and analyzing the Applicant’s arguments filed on 6/18/21, several closely related prior arts were identified and analyzed; however, the prior arts of record, individually or in combination, fail to teach or suggest a video distribution system that includes a terminal device and a video data distribution device and the terminal device includes an identification information output part configured to output identification information representing first video data, which is generated from an original video, to the video data distribution device, and a video acquisition part configured to acquire second video data, which is generated from the original video and different from the first video data, from the video data distribution device, and furthermore, the video data distribution device includes an identification information acquisition part configured to acquire the identification information from the terminal device, and a video output part configured to output the second video data to the terminal device based on the identification information.
Claims 7, 11, and 15-36 are allowed because of the combination and other limitations listed above.

Any comments considered necessary by applicant must be submitted no later, than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly labeled "Comments on Examiner's Amendment". 
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to TESFAY YOHANNES whose telephone
number is (571)270-7528. The examiner can normally be reached on Monday-
Friday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TESFAY YOHANNES/ 6/25/21
Primary Examiner, Art Unit 2441